         Case 5:19-cv-07424-EJD Document 20 Filed 02/06/20 Page 1 of 5




     DIANE AQUI (SB# 217087)
     JUSTIN D. HEIN (SB# 249275)
 2   jhein@smithdollar.com
     SMITH DOLLAR PC
 3   Attorneys at Law
     418 B Street, Fourth Floor
 4   Santa Rosa, CA 95401
     Telephone: (707) 522-1100
 5   Facsimile: (707) 522-1101

 6    Attorneys for Plaintiff
      PAWELROGOCZ
 7

 8   HEATHER A. MORGAN (SB# 177425)
     AMANDA BOLLIGER (SB# 250292)
 9   CARLOS I. MARTINEZ-GARCIA (SB# 300234)
     heathermorgan@gbgllp.com
10   amandabolliger@gbgllp.com
     carlosmartinez@gbgllp.com
11   GBG LLP
     601 Montgomery Street, Suite 1150
12   San Francisco, CA 94111
     Telephone: (415) 603-5000
13   Facsimile: (415) 840-7210

14   Attorneys for Defendant
     MICROSOFT CORPORATION
15

16
                                     UNITED STATES DISTRICT COURT
17
                                    NORTHERN DISTRICT OF CALIFORNIA
18
19   PAWELROGOCZ,                                   Case No. 5:19-cv-07424-EJD

20                     Plaintiff,                   STIPULATION AND [PROPOSED]
                                                    ORDER TO CONTINUE CASE
21            vs.                                   MANAGEMENT CONFERENCE AND
                                                    EXTENDING TIME FOR DEFENDANT
22   MICROSOFT CORPORATION, and DOES 1              TO FILE RESPONSE TO FIRST
     THROUGH 25, INCLUSIVE,                         AMENDED COMPLAINT
23
                       Defendants.                  Judge:       Hon. Edward J. Davila
24                                                  Courtroom:   4

25

26

27

28

     Case No. 5: I 9-cv-07424-EJD                            STIPULATION AND [PROPOSED] ORD ER
         Case 5:19-cv-07424-EJD Document 20 Filed 02/06/20 Page 2 of 5




              Pursuant to Civil Local Rule ("LR") 6-2(a), 7-12 and 16-2(e), Plaintiff Pawel Rogocz

 2   ("Plaintiff') and Defendant Microsoft Corporation ("Defendant") (collectively, the "Paiiies") by

 3   and through their respective counsel of record, hereby stipulate and agree as follows:

 4            WHEREAS, on November 12, 2019, Plaintiff filed this action in the above-entitled court.

 5            WHEREAS, on November 12, 2019, Plaintiff served the Complaint on Defendant's agent

 6   for service of process.
 7            WHEREAS, on November 25, 2019, the Parties stipulated to extend the deadline for

 8   Defendant to file a responsive pleading to December 20, 2019, in light of Defendant's counsel

 9   having just been retained and the upcoming Thanksgiving holiday and to allow sufficient time to

10   analyze the Complaint and prepare a responsive pleading.

11            WHEREAS, on December 12, 2019, the Parties stipulated to a further extension of time

12   for Defendant to answer or otherwise respond to Plaintiffs Complaint from December 20, 2019

13   to January 20, 2020, in light of Plaintiffs stated intention to amend the Complaint to address

14   Plaintiffs position that the Complaint arises under Washington law and to add factual allegations

15   that Plaintiff contends will demonstrate the timeliness of Plaintiffs defamation claim. The

16   Parties further agreed to extend Defendant's deadline to answer or otherwise respond to such

17   resulting Amended Complaint filed and served by Plaintiff to thirty (30) days after service of the

18   Amended Complaint. See Dkt. 14.

19            WHEREAS Plaintiff filed the operative First Amended Complaint on January 17, 2020.

20   See Dkt. No. 15.
21            WHEREAS, Defendant's current deadline to file and serve its responsive pleadings to

22   Plaintiffs First Amended Complaint is February 18, 2020.

23            WHEREAS, the Parties have been engaged in informal settlement negotiations and

24   exchange of informal discovery and have now agreed to pursue early mediation of this case. The

25   Parties are working to identify a mutually agreeable mediator so that mediation can be scheduled

26   at the earliest available date.

27

28

     Case No. 5: l 9-cv-07424-EJD                                 STIPULATION AND [PROPOSED] ORDER


     -K>t\
            Case 5:19-cv-07424-EJD Document 20 Filed 02/06/20 Page 3 of 5




                WHEREAS, the Parties require additional time to meet and confer regarding potential

 2    issues of venue, forum selection, and choice oflaw that may bear upon Defendant's responsive

 3    pleading, and to schedule and complete early mediation.
 4              WHEREAS, the Court set the Case Management Conference ("CMC") to take place on

 5    February 20, 2020 at 10:00 a.m. See Dkt. 12.
 6              WHEREAS, the current deadline for the Parties to file their joint or separate CMC

 7    statement, Rule 26(£) report and discovery plan, and to make initial disclosures pursuant to

 8    Federal Rule of Civil Procedure 26(f) is February 13, 2020. See Dkt. 4, revised by 12.

 9              WHEREAS, the Parties agree that it would be in the interest of judicial economy to

10    continue the CMC to May 20, 2020, and extend Defendant's deadline to respond to the First

11    Amended Complaint to April 17, 2020, and to extend the Parties' deadlines to file their joint or

12    separate CMC statement, Rule 26(f) report and discovery plan, and to make initial disclosures to

13    May 1, 2020.
14              WHEREAS the Parties agree there is good cause to continue the CMC. The Parties make

15    these requests for deadline extensions in the interests of judicial economy, and to otherwise avoid

16    the unreasonable consumption of the Court's and the Parties' time and resources (including on

17    potential motion practice regarding issues of venue, forum selection, and choice oflaw issues), as

18    the Parties will endeavor to use the additional time to explore the possibility of settlement of the

19    action.
20              NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties,

21    through their respective counsel, that:
22              1. The Initial CMC currently scheduled for February 20, 2020 should be continued to

23                 May 20, 2020 or such date thereafter as may be available to the Court;

24              2. Defendant' s deadline to answer or otherwise respond to Plaintiff's complaint shall be

25                 extended to April 17, 2020; and

26

27

28

     Case No. 5: I 9-cv-07424-EJD                                    STIPULATION AND [PROPOSED] ORDER


     JDll
         Case 5:19-cv-07424-EJD Document 20 Filed 02/06/20 Page 4 of 5



              3. The deadline for the Parties to file their joint or separate CMC statement(s), Rule 26(f)

 2                report and discovery plan, and to make their initial disclosures pursuant to Federal

 3                Rule of Civil Procedure 26(f) should be extended to May 1, 2020.

 4

 5    Respectfully submitted,

 6    DATED: February i_, 2020                             SMITH DOLLAR PC

 7

 8

 9

10

11
      DATED: February 1_, 2020                             GBG LLP
12

13

14                                                           Amanda Bolliger
                                                             Attorneys for Defendant
15                                                           MICROSOFT CORPORATION

16            The undersigned attests that the signatory listed above concurs in the content of this

17    document and has authorized its filing.

18    DATED: February 2_, 2020                             SMITH DOLLAR PC

19

20

21

22

23

24

25

26

27
28

     Case No. 5: I 9-cv-07424-EJD                    -3-             STIPULATION AND [PROPOSED] ORDER
         Case 5:19-cv-07424-EJD Document 20 Filed 02/06/20 Page 5 of 5




 1                                         [PROPOSED] ORDER

 2            Pursuant to the Parties' Stipulation, and good cause appearing therefore, IT IS HEREBY

 3    ORDERED that
 4            1. The Initial CMC currently scheduled for February 20, 2020 is continued to May 20,

 5                2020 at 10:00 a.m.; May 21, 2020 at 10:00 a.m.
 6            2. Defendant's deadline to answer or otherwise respond to Plaintiffs complaint is

 7                extended to April 17, 2020.
 8            3. The deadline for the Parties to file their joint or separate CMC statement, Rule 26(f)

 9                report and discovery plan, and to make initial disclosures pursuant to Federal Rule of

10                Civil Procedure 26(f) is extended to May 1, 2020. May 11, 2020

11            IT IS SO ORDERED.

12   DATED:          2/6/2020
                                                                   Hon. Edward J. Davila
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                                                                         II
28

     Case No. 5: 19-cv-07424-EJD                                    STIPULATION AND [PROPOSED] ORDER
                                                                                                           it
                                                                                                           i
